Name: 2005/754/EC: Commission Decision of 19 October 2005 on the appointment of the members of the European Group on Ethics in Science and New Technologies for its third mandate
 Type: Decision
 Subject Matter: humanities;  research and intellectual property;  technology and technical regulations;  personnel management and staff remuneration;  EU institutions and European civil service;  social affairs
 Date Published: 2006-12-12; 2005-10-27

 27.10.2005 EN Official Journal of the European Union L 284/6 COMMISSION DECISION of 19 October 2005 on the appointment of the members of the European Group on Ethics in Science and New Technologies for its third mandate (2005/754/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Commission Decision dated 16 December 1997 (SEC(97) 2404) creating the European Group on Ethics in Science and New Technologies (EGE) and authorising the President of the European Commission to appoint the members, Having regard to the Commission Decision dated 26 March 2001 (C(2001) 691) concerning the amendment to the remit of the European Group on Ethics in Science and New Technologies, Having regard to Commission Decision 2005/383/EC of 11 May 2005 (1) on the renewal of the mandate of the European Group on Ethics in Science and New Technologies, Having regard to the open call for expressions of interest launched on the EGE Website on 20 May 2005 with a closing date of 20 June 2005, Whereas: (1) The EGE is an independent and multidisciplinary consultative body to the European Commission, composed of 15 members. (2) Some 38 applications were received following the call for expressions of interest (2). Ten of the previous EGE members are eligible for re-election (3) and nine of these wish to be considered. (3) It is necessary to ensure an appropriate range of professional skills and experience in the EGE membership. (4) Members are appointed ad personam for their personal competences and qualities, HAS DECIDED AS FOLLOWS: Article 1 The appointment of the following outgoing EGE members is renewed for a period of four years: 1. Rafael Capurro 2. Inez de Beaufort 3. GÃ ¶ran HermerÃ ©n 4. Linda Nielsen 5. Pere Puigdomenech Rosell 6. GÃ ¼nter Virt. Article 2 The following individuals are appointed as EGE members for a period of four years: 1. Emmanuel Agius 2. DiÃ ¡na BÃ ¡nÃ ¡ti 3. Anne Cambon-Thomsen 4. Carlo Casini 5. Jozef Glasa 6. Hille Haker 7. Julian Kinderlerer 8. Krzysztof Marczewski 9. Paula Martinho da Silva. Article 3 This Decision will be published in the Official Journal of the European Union. Done at Brussels, 19 October 2005. For the Commission JosÃ © Manuel BARROSO The President (1) OJ L 127, 20.5.2005, p. 17. (2) See the fifth bullet of Article 3(2) of Decision 2005/383/EC: The identification and selection of the EGE members will be made on the basis of an open call for expressions of interest. (3) See the third bullet of Article 3(2) of Decision 2005/383/EC: Each member of the EGE shall be appointed for a term of four years. Such appointment may be renewable for a maximum of two further terms.